STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                           }
In re: Unified Buddhist Church, Inc.                       }       Docket No. 191‐9‐05 Vtec
(Appeal of Lull’s Brook Watershed Ass’n, et al.            }
                                                           }

           Decision and Order on Question 8 of Applicant’s Statement of Questions

       Appellants Lull’s Brook Watershed Association, John and Amy Zelig, Sterling R. and

Marion  Monk, Catherine  Bacon,  Peter Gordon, and  Elaine Brousseau appealed from a

decision of the District Environmental Commission #3 granting Cross‐Appellant‐Applicant

(Applicant)  Unified  Buddhist  Church,  Inc.’s  application  for  a  land  use  permit  for  the

Buddhist  Dharma  Center  on  a  148‐acre  parcel  of  property  in  the  Town  of  Hartland.

Appellants are represented by David Grayck, Esq.; Applicant is represented by James P.

W. Goss, Esq.; and the Natural Resources Board is represented by John H. Hasen, Esq.  The

Agency of Natural Resources appeared as an Interested Person through Catherine Gjessing,

Esq. but did not participate in the briefing of the present issue.  Appellants, Applicant, and

the  Natural Resources Board all filed memoranda requesting the Court’s resolution  of

Question 8 of Applicant’s Statement of Questions as a preliminary question of law.

 

       The so‐called permit reform bill, 2003, No. 115 (Adj. Sess.)1  (also referred to in this

decision as “Act 115”), was passed in the spring 2004 legislative session.  Among other

things,  it  substantially  amended  the  appeals  process  from  permit  decisions  made  by




       1
         The citation convention for laws passed by the legislature is to use the initial year
of each biennial session (in this case, 2003), followed by the abbreviation of “Adjourned
Session” to indicate the second year of the session.

                                               1
District Commissions under Act 250 (10 V.S.A. Ch. 151).  Under §1192 of Act 115, certain

of the sections of the new law took effect on July 1, 2004, and other sections (including the

appointment of a second environmental judge) took effect on January 31, 2005.

         Under §119(a) of Act 115, section 54 of Act 115 (amending 10 V.S.A. §6084, and

transferring the topics formerly contained in §6085(a) and (b) to amended §6084(c), (d) and

(e)) took effect on July 1, 2004.  It dealt with the question of who has to receive notice of the

filing of an Act 250 application at the district commission level and provided for major and

minor  applications  “in  accordance  with  board  rules.”  It  added  a  requirement  that  the

applicant furnish the district commission with names of adjoining property owners, and

added a requirement that the district commission provide notice of hearings and notice of

the commencement of review for minor applications to be sent to adjoining landowners “as

deemed appropriate by the district commission pursuant to the rules of the board.” 10

V.S.A. §6084(a), (b).

         Under  §119(a)  of  Act  115,  section  55  of  Act  115  (amending  the  party  status

provisions of 10 V.S.A. §6085) and section 75 of Act 115 (adding 10 V.S.A. Ch. 220 (10 V.S.A.

§8501, et seq.) providing for consolidated environmental appeals), took effect on January

31, 2005.   Under §121(a) of Act 115, commencing on January 31, 2005, all new appeals

within the scope of the new 10 V.S.A. Chapter 220 were to be filed with the Environmental

Court.

         Thus, as of July 1, 2004,  all potential applicants for Act 250 permits were put on

notice  that  the  route  of  appeal  for  decisions  of  the  district  coordinators  and  district

commissions would change from the state Environmental Board to the judicial branch


         2
          In addition, §119(a) refers to 24 V.S.A. §4481, which provides a schedule under
which  certain  of  the  statutory  sections,  pertaining  to  municipal  zoning  and  planning,
control over inconsistent municipal ordinances.  Section 119 must also be read together
with  2003,  No.  122  (Adj.  Sess.),  §296,  adopted  later  in  the  same  legislative  session,
providing corrections to Section 119.

                                                 2
Environmental Court, on or about3 January 31, 2005, and that obtaining and retaining party

status at the district commission level would be required to have standing to bring an

appeal to the Environmental Court.4  10 V.S.A. §8504(d).



       Applicant Unified Buddhist Church, Inc., owns a 148‐acre parcel of property in the

Town of Hartland between Town Farm Hill Road and the Brownsville‐Hartland Road.

Access to the main portion of the property to the north of Lull’s Brook is via Town Farm

Hill Road.  Access to the portion of the property located southerly of Lull’s Brook is via the

Brownsville‐Hartland Road.  Applicant applied for an Act 250 land use permit to build new

buildings and renovate existing buildings, including the proposed installation of a new

septic disposal leach field on the portion of the property located southerly of Lull’s Brook.

The  application  was  filed  with  the  District  Commission  on  December  27,  2004,

approximately seven months after the passage of the legislation changing the appeals route

for Act 250 appeals, and about5 a month before the January 31, 2005 effective date of the

new 10 V.S.A. Chapter 220 and the amended 10 V.S.A. §6085. 

       The  District  Commission  held  its  first  hearing  and  site  visit,  and  issued  its



       3
          Section 121(b) of Act 115 allowed the former environmental board to continue to
exist to complete its consideration of any action pending before it as of January 31, 2005,
except that appeals received before that date for which the board had “not yet initiated
proceedings” were required to be transferred to the Environmental Court.  
       4
          Section 8504(d)(2) allows the environmental judge to allow an “aggrieved person”
to appeal to the environmental court, notwithstanding a lack of party status at the district
commission, if there was a procedural defect which prevented the person from obtaining
party  status  or  participating  in  the  district  commission  proceeding,  or  if  some  other
condition exists which would result in “manifest injustice” if the person were not allowed
to appeal.  In addition, §8504(d)(2) provides for appeals to the Court from the grant or
denial of party status. 
       5
          See footnote 3, above.

                                               3
preliminary party status determinations on January 25, 2005; held a second day of hearing

on February 1, 2005, held a third day of hearing on February 15, 2005 (including ruling on

a party status request made that date); held a fourth day of hearing on April 19, 2005; and

adjourned the hearing on June 27, 2005, after its review of the record and completion of

deliberations.  The District Commission issued its decision on the merits of the application

on June 28, 2005, received three timely motions to alter, and issued its final Findings of

Fact, Conclusions of Law, and Order, and associated Land Use Permit (#3W0929(Altered))

on  August  17,  2005.    The  final  decision  included  the  District  Commission’s  final

determinations of party status made under 10 V.S.A. §6085(c)(6) (as amended by Act 115)6,

referring to its preliminary determinations of party status as having been made under 10

V.S.A. §6085(c)(2) and Environmental Board Rule 14(F).

       Appellants  filed  their  appeal  of  this  decision  on  September  14,  2005,  with  the

Environmental Court.  Applicant filed a cross‐appeal on September 21, 2005, challenging

the District Commission’s determinations of party status, and requesting in Question 8 of

its Statement of Questions that party status be determined under former Environmental

Board Rule 14 and the statutes that were in effect on the date of its initial application to the

District  Commission  at  the  end  of  2004.    The  Environmental  Court  provided  for  the

determination of Question 8 of Applicant’s Statement of Questions in advance of other

pretrial motions, including any motions to dismiss any parties for lack of party status, as

provided in V.R.E.C.P. 5(d)(2).  The trial on the merits of this application is scheduled for


       6
          As of January 31, 2005, district commissions were required to revisit the question
of  party  status  and  make  a  final  determination  at  the  close  of  the  district  commission
hearing, as, under the new party status and appeal regime, a determination of party status
has wider‐ranging implications than it did before the statutory amendments.  10 V.S.A.
§§8504(d)(1) and 6085(c)(6).  In the present case, the District Commission undertook this
review at the close of its hearing, as reflected in its August 17, 2005 decision, well after the
effective date of the changed appeals regime for Act 250.


                                                 4
June 20‐23 and June 26, 2006.



       First, it is important to avoid conflating the question of the various Appellants’ party

status in this Environmental Court appeal with the question of which version of the statute

should apply in the event of an appeal to the Supreme Court from a future decision by the

Environmental Court on the merits of this application.  Under 10 V.S.A. §§6085(c)(1) and

6089(b) as they existed in December of 2004, even if adjoining property owners or other

non‐statutory parties were granted party status in district commission or Environmental

Board proceedings, they were not entitled to bring an appeal to the Vermont Supreme

Court.    That  limitation  was  repealed  by  the  amendments  contained  in  Act  115,  which

provided  in  10  V.S.A.  §8505  for  standing  to  bring  appeals  to  the  Supreme  Court  from

decisions of the Environmental Court under Act 250 and the other programs covered by

the consolidated appeals provisions of 10 V.S.A. Chapter 220.

       It  will  be  for  the  Vermont  Supreme  Court  and  not  this  Court  to  determine,  if

necessary, whether 10 V.S.A. §8505 applies in any appeal that may be brought to it in the

future from a decision of this Court in this case.  It would be an impermissible advisory

opinion, as well as premature, for this Court to suggest which version of the enabling

statute should apply in an appeal to the Supreme Court.  Accordingly, this Decision and

Order will limit the remaining discussion to the question of which party status  provisions

govern  this  Court’s  determinations  of  party  status  in  this  de  novo  appeal,  and  the

procedural mechanism for raising those issues to this Court.

       This Court only has jurisdiction of Act 250 appeals from district commissions as

provided under the statutory amendments.  Under Act 115, this Court has jurisdiction over

any appeal filed after January 31, 2005, such as the present appeal.  Under §8504(d), this

Court has jurisdiction of appeals of party status determinations, whether interlocutory or

embedded in a final decision, as here.


                                               5
       No litigation of the present case was pending in any court as of the passage of Act

115 in July of 2004, nor as of the January 31, 2005 effective date of some of its sections.

Therefore, the present case does not even fall within the general doctrine that new statutes

do not generally apply to cases that are pending at the time of their effective date, as all that

was pending then was the filing of the initial application with the District Commission, not

this Court. 1 V.S.A. §§213, 214.  Moreover, even if it had been the appeal to this Court

rather than merely the initial application that was filed in late December of 2004, the party

status provisions for participation in Environmental Court would need to be analyzed in

relation to the 1 V.S.A. §213 exception for “acts regulating practice in court.” Ulm v. Ford

Motor Co., 170 Vt. 281, 287 (2000).

       Further, 1 V.S.A. §214(b) does not prohibit the application of amended party status

requirements to the proceedings in this Court, because the amendment of 10 V.S.A. §6085

and  the  adoption  of  10  V.S.A.  §8504  only  affect  procedure:  that  is,  which  parties  may

appear before the Court in this de novo Act 250 appeal.  These changes to these sections do

not affect Applicant’s substantive rights to have its application considered under the Act

250  substantive criteria found in 10 V.S.A. §6086.  While “Vermont statutory law and case

law normally prohibit retrospective application of new and amended statutes,” Agency of

Natural Resources v. Godnick, 162 Vt.  588, 594 (1994),  party status determinations are

procedural decisions, as opposed to substantive.  “Statutory changes that are procedural

in nature, as opposed to those that affect preexisting rights and obligations, may be applied

retrospectively.”  Id. (citing Myott v. Myott, 149 Vt. 573, 575‐76 (1988)).  

       Under V.R.E.C.P. 5(d)(2), which took effect as an emergency rule on January 31,

2005, and as an ordinary rule of the Supreme Court on February 21, 2005, a party with

party status at the district commission has party status in the proceeding in this Court, until

or unless a motion to dismiss that person as a party is filed and granted.  Accordingly, the

Court will rule on the party status of any of the Appellants if and when a motion to dismiss


                                                6
them is filed.  Otherwise, as the issue of party status was raised by Applicant in its cross‐

appeal, we will take those issues up with the other issues on the merits of the appeal.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Question 8 of Applicant’s Statement of Questions is resolved as a matter of law as follows:

The  statutory  changes  made  by  the  legislature  in  Act  115,  including  the  new  appeals

provisions of 10 V.S.A. §8504, as well as the amendments to the party status provisions of

Act 250 (10 V.S.A. §6085(c)), apply to this  appeal.  The provisions of the Vermont Rules for

Environmental Court Proceedings apply to this and any other appeal in Environmental

Court.  The issue of which statutory provisions may apply, should any decision of the

Environmental Court in this appeal be appealed further to the Vermont Supreme Court,

will be for the Vermont Supreme Court to determine. 

       This  appeal  will  proceed  as  provided  in  the  Stipulated  Scheduling  Order.    If

Applicant wishes the party status issues to be determined in advance of the hearing on the

merits, it may file the motions to dismiss any of the parties as contemplated in ¶2 of the

December 6, 2005 Stipulated Scheduling Order.  Otherwise, the party status issues raised

in Applicant’s cross‐appeal will be considered and decided together with the merits of the

appeals.  As a telephone conference is scheduled for this afternoon, copies of this Decision

and Order are being provided to the parties by fax this morning.  Please be prepared to

discuss whether the parties wish to engage in an additional mediation session in light of

this Decision and Order.


       Done at Berlin, Vermont, this 20th day of March, 2006.



                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge


                                               7